department of the treasury internal_revenue_service washington d c cc dom fs proc date uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend target_corporation acquiring_corporation date date date date year a date date date date date issue whether a form 1120x filed on date claiming a refund for the year ended on date is timely where such claim_for_refund is based on a specified liability net_operating_loss_carryback from the short_year a conclusion pursuant to sec_6511 which provides that claims for refund based on net_operating_loss carrybacks must be filed within the year period ending on the date prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss the refund claim was timely filed facts the target_corporation was acquired by the acquiring_corporation on date the target_corporation was on a fiscal_year ending date the original due_date of what would have been the target corporation’s separate_return for the year ended on date was date the target_corporation filed a separate_return for the short_year a on date to the best of our knowledge it did not file an application_for extension of time to file its separate_return the parent_corporation filed a consolidated_return for its fiscal_year ended on date on date the due_date for the consolidated_return including extensions was date the consolidated_return included the income and expenses of target for the period beginning on date and ending on date on date the target_corporation filed a form 1120x for the year ended on date claiming a specified liability net_operating_loss_carryback from the short_year a law and analysis if an acquiring group includes a subsidiary acquired during a taxable_year in its consolidated_return for that year then the subsidiary must file a short_period return for the period of the taxable_year during which its income was not included in the consolidated_return sec_1_1502-76 sec_6511 provides in relevant part that a claim_for_refund shall be filed within years from the time the return was filed sec_6511 provides that in the case of net_operating_loss carrybacks instead of the 3-year period prescribed in subsection a the period shall be that period which end sec_3 years after the time prescribed by law for filing the return including extensions thereof for the taxable_year of the net_operating_loss sec_6513 provides that for purposes of sec_6511 any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day sec_6072 prescribes the time for filing returns in general income_tax returns of corporations shall be filed on or before the 15th day of the third month following the close of the fiscal_year the regulations under sec_6072 refer to the consolidated_return_regulations sec_1_1502-75 and sec_1_1502-76 for provisions relating to time for filing consolidated_returns and separate returns for short periods not included in consolidated_returns sec_1_6072-2 sec_1_1502-76 provides that if the group has filed a consolidated_return on or before the due_date for the filing of a subsidiary’s separate_return including extensions of time and determined without regard to any change_of its taxable_year required by reason of acquisition then the separate_return for any portion of the subsidiary’s taxable_year for which its income is not included in the consolidated_return of the group must be filed no later than the due_date of such consolidated_return including extensions sec_1_1502-76 provides that if the group has not filed a consolidated_return on or before the due_date for the filing of a subsidiary corporation’s separate_return including extensions of time and determined without regard to any change_of its taxable_year required by reason of the acquisition then on or before such due_date such subsidiary shall file a separate_return either for the portion of its taxable_year for which its income would not be included in a consolidated_return or for its complete taxable_year the due_date for filing the target corporation’s separate short_year a return was date the original due_date of the return for the target corporation’s fiscal_year ended on date sec_1_1502-76 applies here to prescribe the due_date of the target corporation’s short_year return as of date the acquiring_corporation had not filed a consolidated_return including the income of the target_corporation although the acquiring_corporation had filed an application_for extension of time to file that event does not constitute the filing of a consolidated_return so as to trigger the provisions of sec_1_1502-76 neither does it serve to extend the due_date for the target corporation’s return under the provisions of sec_1_1502-76 the target_corporation was required to file a separate_return either for its short_year or for its full year on or before the due_date for its separate_return for the complete fiscal_year without regard to the acquisition pursuant to sec_6513 which establishes that returns filed before the last day prescribed for filing are deemed filed on the due_date the target corporation’s short_year a return filed on date is deemed to have been filed as of the original due_date of the target corporation’s separate fiscal_year return for the year ended on date thus the short_year a return is deemed to have been filed on date the three-year period for filing a claim_for_refund with respect to a year to which net operating losses were carried under sec_6511 commenced on date thus any claim_for_refund with respect to a year to which net operating losses were to be carried from the year a short_year would be timely if filed on or before date if you have any questions please call by nancy b romano senior technician reviewer cc dom fs proc
